Title: To George Washington from Marinus Willett, 9 July 1782
From: Willett, Marinus
To: Washington, George


                  
                     Sir,
                     Albany 9th July. 1782
                  
                  This letter will be conveyed to Your Excellency by Lieutenant Ten Eyck, who is pay master to our State troops Raised for three Years—and the Levies Raised in this Quarter—I have directed Mr Ten Eyck to inquire about Arms Clothing &c. for the three years troops—I am compeled to wish he may be fortunate enough to procure those things—Inasmuch as the troops being Inlisted with the promise that they should be paid Subsisted and Clothed by the Public, are Continually looking to us for the fullfilment of our promise, and their situation deprives us of the most Important parts of there Service. I have the Honor to be Your Excellency Most Obedient Servant
                  
                     M. Willett
                  
               